   19-12226-scc              Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                   Main Document
                                                             Pg 1 of 15


                                          UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                              Case No. 19-12226
Debtor                                                                                   Reporting Period September 01, 2019 to September 30, 2019




                                                    Global Notes To Monthly Operating Report

  On July 9, 2019 (the "Petition Date"), Stearns Holdings, LLC and its affiliated debtors, as debtors and debtors in possession (collectively, the
  "Debtors"), each commenced with this Court a voluntary case under chapter 11 of the United States Code (the "Bankruptcy Code"). The
  Debtors are authorized to continue operating their businesses and managing their properties as debtors in possession pursuant to sections
  1107(a) and 1108 of the Bankruptcy Code.

  The Debtors are filing their consolidated monthly operating report (the "MOR") solely for purposes of complying with the monthly operating
  requirements applicable in the Debtors' chapter 11 cases. The MOR should not be relied upon by any persons for information relating to current
  or future financial conditions, events, or performance of any of the Debtors or their affiliates.

  The following notes and statements of limitation should be referred to, and referenced, in connection with any review of the MOR:


  1.         Basis of Presentation - For financial reporting purposes, the Debtors generally prepare consolidated financial statements, which
             include information for Stearns Holdings, LLC and its Debtor affiliates. The financial statements and information contained herein are
             unaudited and preliminary. The Debtors are maintaining their books and records in accordance with generally accepted accounting
             principles (“GAAP”) and the information furnished in this MOR uses the Debtors’ normal accrual method of accounting. In preparing
             the MOR, the Debtors relied on financial data derived from their books and records that was available at the time of preparation.
             Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding
             any such discovery, new information, and errors or omissions, the Debtors do not undertake any obligation or commitment to update
             the MOR. In preparing the MOR, the Debtors presented their investment in non-Debtor entities within the Members' Equity section of
             the attached Consolidated Balance Sheet for practical expedient purposes.

  2.         Reporting Period – Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity
             occurring during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring
             after the close of the reporting period.

  3.         Accuracy – The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other
             applicable non-bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities
             trading in or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this
             financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility
             to indicate variations from securities laws or for any evaluations of the Debtors based on this financial information or any other
             information.

  4.         Payment of Prepetition Claims Pursuant to First Day Orders – Within the first weeks of the commencement of the Debtors’
             chapter 11 cases, the Bankruptcy Court entered interim and final orders authorizing, but not directing, the Debtors to, among other
             things, pay certain prepetition (a) service fees and charges assessed by the Debtors’ cash management banks; (b) obligations
             related to joint ventures and preferred partners; (c) insurance obligations; (d) surety bond program obligations; (e) employee wages,
             salaries, and related items, including independent contractor obligations; (f) critical vendors; and (g) taxes and assessments.
             Payments made on account of such claims following the commencement of these chapter 11 cases were paid pursuant to the
             authority granted to the Debtors by the Bankruptcy Court under the First-Day Orders.

  5.         Liabilities Subject to Compromise – As of the date of this MOR, the process remains ongoing for reconciling pre-petition claims
             against the Debtors' estates. Accordingly, the amounts currently classified as liabilities subject to compromise (i.e., pre-petition
             liabilities) are estimates and are subject to future change and adjustment.

  6.         Reservation of Rights – Given the complexity of the Debtors' businesses, inadvertent errors, omissions, or over inclusion of
             contracts or leases may have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status,
             enforceability, or executory nature of any claim amount, representation, or other statement in this MOR and reserve the right to
             amend or supplement this MOR if necessary, but shall be under no obligation to do so.




                                                                                                                                                        1
   19-12226-scc             Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                 Main Document
                                                            Pg 2 of 15


                                          UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                             Case No. 19-12226
Debtor                                                                                  Reporting Period September 01, 2019 to September 30, 2019




                                                       Corporate Monthly Operating Report

  Required Documents                                               Form Number           Document Attached              Explanation Attached
  Schedule of Cash Receipts and Disbursements                    MOR-1a                        Yes
  Bank Account Balances                                          MOR-1b                        Yes
  Summary of Post-petition Payments to Insiders                  MOR-1c                        Yes
  Consolidated Statement of Operations                           MOR-2                         Yes
  Consolidated Balance Sheet                                     MOR-3                         Yes
  Status of Post-petition Taxes                                  MOR-4                         Yes
  Schedule of Retained Restructuring Professional Fees           MOR-5                         Yes
  Debtor Questionnaire                                           MOR-6                         Yes
  Quarterly Fee Summary                                          N/A                           Yes



  This MOR has been prepared solely for the purposes of complying with the monthly reporting requirements applicable in these chapter 11 cases
  and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial information contained herein is limited in
  scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not prepared in accordance with US
  GAAP.



  I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief.




                  /S/ Stephen Smith                                                 October 30, 2019
  Signature                                                                         Date


  Stephen Smith                                                                     October 30, 2019
  Chief Financial Officer                                                           Date




                                                                                                                                                     2
    19-12226-scc             Doc 441            Filed 10/30/19 Entered 10/30/19 22:06:09                                Main Document
                                                              Pg 3 of 15


                                            UNITED STATES BANKRUPTCY COURT
                                                         SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                  Case No. 19-12226
Debtor                                                                                       Reporting Period September 01, 2019 to September 30, 2019



                                                  Schedule of Cash Receipts and Disbursements ($)

      Case No.           Debtor Entity Name:                                                       Net Receipts⁽¹⁾      Net Disbursements⁽²⁾
      19-12225           PROTOS ACQUISITION LLC                                                                   -                       -
      19-12226           STEARNS HOLDINGS, LLC                                                                    -              2,403,722.93
      19-12227           BSNAP, LLC                                                                               -                       -
      19-12228           PRIVATE MORTGAGE ADVISORS, LLC                                                     45,036.03              146,836.84
                                              (3)
      19-12229           STEARNS LENDING, LLC                                                          205,181,825.87          190,301,066.44
      19-12230           STEARNS CO-ISSUER INC.                                                                   -                       -
      19-12231           STEARNS VENTURES, LLC                                                                  41.20                     -
                                                                                         Total:        205,226,903.10          192,851,626.21

                                                  Summary of Debtor-In-Possession (DIP) Financing

      Period Covered                                                                                  Receipts             Disbursements
      July 09, 2019 through July 31, 2019                                                               82,553,987.00           29,391,532.84
      August 01, 2019 though August 31, 2019                                                           123,409,383.55           44,086,227.25
      September 01, 2019 though September 30, 2019                                                     117,056,381.47           43,247,554.04
                                                                                         Total:        323,019,752.02          116,725,314.13

                                         Reporting Period September 01, 2019 to September 30, 2019 Detail

      Company            Description                                                                  Receipts             Disbursements
      Nomura             Lending warehouse facility activity; trading related activity                  13,649,906.08           11,670,007.82
      Barclays           Lending warehouse facility activity; trading related activity                 103,406,475.39           31,284,435.10
      Blackstone         DIP financing; operational needs                                                         -                293,111.12
                                                                                         Total:        117,056,381.47           43,247,554.04




Notes:
  (1) The Net Receipts exclude intercompany transactions between the Debtors and non-Debtors.
  (2) The Net Disbursements exclude intercompany transactions between the Debtors and non-Debtors.
  (3) Receipts and disbursements associated with DIP financing monies (as shown in the tables above) are reflected within Stearns Lending, LLC




                                                                          MOR-1a                                                                     3
    19-12226-scc              Doc 441       Filed 10/30/19 Entered 10/30/19 22:06:09                                       Main Document
                                                          Pg 4 of 15

                                            UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                      Case No. 19-12226
Debtor                                                                                           Reporting Period September 01, 2019 to September 30, 2019



                                                              Bank Account Balances ($)⁽¹⁾


   Depository Institution             Account Name                                                  Description       Last 4      Month End Balance

   Western Alliance Bank              PMA 203K Trust - x2949                                          Custodial        2949                        -


   Western Alliance Bank              PMA Impounds - x6609                                            Custodial        6609                  44,111.62


   City National Bank                 SL Servicing LLC                                                Custodial        2922               1,189,423.54


   City National Bank                 SL Servicing LLC                                                Custodial        2973               3,905,293.69


   City National Bank                 SL Servicing LLC                                                Custodial        9696                    300.00


   City National Bank                 SL Servicing LLC                                                Custodial        2030                    (100.00)


   City National Bank                 Stearns Lending LLC, Trust                                      Custodial        3121                  49,725.46


   City National Bank                 STEARNS FNMA Homestyle, Trust                                   Custodial        3462               1,282,501.19


   City National Bank                 Stearns Lending, LLC GNMA, Trust                                Custodial        0059                955,692.00


   City National Bank                 Stearns Lending LLC Impound, trust                              Custodial        0040               2,392,202.37


   City National Bank                 Stearns Lending LLC                                             Custodial        4999               4,146,667.94


   City National Bank                 Stearns Lending LLC                                             Custodial        6145                       1.00


   City National Bank                 Stearns Lending LLC                                             Custodial        6137                       1.00


   City National Bank                 SL Servicing, Inc.                                              Custodial        2930               2,760,074.30


   City National Bank                 Stearns GMNA 203K Trust                                         Custodial        4917                     (47.76)


   City National Bank                 Stearns Lending LLC                                             Custodial        4879                  42,168.84


   City National Bank                 Stearns Lending LLC                                             Custodial        5014                  22,865.08


   Wells Fargo                        Stearns Oregon Trust                                            Custodial        6725                  54,873.96


   Wells Fargo                        Stearns GMNA 203K Oregon Trust                                  Custodial        2211                  23,012.19


   Nexbank                            Stearns Lending, LLC Trustee of P&I Custodial Account or        Custodial        8958                        -
                                      P&I Disbursement Account for Various GNMA MBS Pools or
                                      Loan Packages
   Nexbank                            GNMA I MBS P&I                                                  Custodial        8966                        -


   Nexbank                            GNMA II MBS Custodial                                           Custodial        8974               3,776,906.96


   Nexbank                            GNMA I T&I Buydown Account                                      Custodial        1721                        -




                                                                         MOR-1b                                                                              4
    19-12226-scc              Doc 441       Filed 10/30/19 Entered 10/30/19 22:06:09                                   Main Document
                                                          Pg 5 of 15

                                           UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                  Case No. 19-12226
Debtor                                                                                       Reporting Period September 01, 2019 to September 30, 2019



                                                              Bank Account Balances ($)⁽¹⁾


   Depository Institution             Account Name                                              Description       Last 4      Month End Balance

   Nexbank                            GNMA II T&I Buydown Account                                 Custodial        1739                   6,306.51


   Nexbank                            FNMA P&I Bailee                                             Custodial        9006                142,473.74


   Nexbank                            INV 04420                                                   Custodial        9873                  45,510.81


   Nexbank                            INV 04320                                                   Custodial        9881               2,552,608.41


   Nexbank                            INV 40320                                                   Custodial        9899             10,092,008.66


   Nexbank                            FNMA P&I                                                    Custodial        8982                        -


   Nexbank                            FNMA P&I Bailee                                             Custodial        8990                        -


   Nexbank                            EverBank P&I Custodial                                      Custodial        3473                378,593.97


   Nexbank                            EverBank T&I Custodial                                      Custodial        3750                541,794.73


   Nexbank                            Citibank - P&I Payment Custodial Account                    Custodial        4469                171,882.24


   Nexbank                            Citibank - P&I Payment Custodial Account                    Custodial        4477                  88,060.90


   Nexbank                            Stearns Ventures P&I Custodial Account                      Custodial        4162                  80,653.95


   Nexbank                            Stearns Ventures T&I Custodial Account                      Custodial        4170                288,978.20


   Nexbank                            Checking                                                    Custodial        *639                744,802.24


   Nexbank                            Checking                                                    Custodial        *647                142,991.90


   Wells Fargo                        Stearns Lending Pledge                                      Restricted       3511                    285.03


   Texas Capital Bank                 Reserve Account                                             Restricted       3284                    125.17


   EverBank                           Stearns Lending Inc. Reserve                                Restricted       3770                       0.03


   Bank of America                    Stearns Lending OU Account                                 WH/partially      0784                        -
                                                                                                 Restricted

   Wells Fargo                        Private Mortgage Advisors Pledge                            Restricted       9285                        -


   Western Alliance Bank              Private Mortgage Advisors Pledge                            Restricted       2640                  75,136.97


   City National Bank                 Stearns Holdings, Inc                                       Operating        3004                  62,993.89


   City National Bank                 Broker Commissions Account                                  Operating        8137                        -




                                                                         MOR-1b                                                                          5
    19-12226-scc              Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                    Main Document
                                                              Pg 6 of 15

                                               UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                       Case No. 19-12226
Debtor                                                                                            Reporting Period September 01, 2019 to September 30, 2019



                                                                   Bank Account Balances ($)⁽¹⁾


   Depository Institution                 Account Name                                               Description       Last 4      Month End Balance

   City National Bank                     Stearns General/Operating                                    Operating        6193             24,911,672.59


   City National Bank                     Stearns Payroll                                               Payroll         6185                136,956.64


   City National Bank                     Stearns Lending Merchant                                     Operating        4887                621,625.78


   City National Bank                     Stearns Lending LLC                                          Operating        1076                    100.00


   Wells Fargo                            Stearns Lending Collection                                      WH            3503                        -


   Deutsche Bank National Trust Company   Warehouse Account                                               WH            -001               2,825,246.67


   Deutsche Bank National Trust Company   Warehouse Account                                               WH            -001                        -


   EverBank                               Stearns Lending LLC                                             WH            2323                        -


   EverBank                               Stearns Lending Inc. Inbound                                    WH            2315                        -


   Texas Capital Bank                     Stearns Lending Inc. Remittance Account                         WH            5364                        -


   Texas Capital Bank                     Repayment Account                                               WH            5380                        -


   Texas Capital Bank                     Stearns Lending LLC                                             WH            5372                        -


   Wells Fargo                            Stearns Lending Clearing                                        WH            3495                   2,983.22


   Wells Fargo                            Greenpath Reserve                                            Operating        9873                  50,000.00


   Western Alliance Bank                  Greenpath Reserve                                            Operating        6714                        -


   City National Bank                     Stearns Ventures, Inc.                                       Operating        3047               7,937,500.00


   City National Bank                     BSN General/Operating                                        Operating        8015                    594.36


   Western Alliance Bank                  Private Mortgage Advisors Bancontrol                            WH            2616                  50,000.00


   Western Alliance Bank                  Private Mortgage Advisors Settlement                            WH            2467                        -


   Western Alliance Bank                  Private Mortgage Advisors Operating⁽²⁾                       Operating        6369               1,209,388.09


   Wells Fargo                            Private Mortgage Advisors Haircut                               WH            9277                  49,826.90


   Wells Fargo                            Stearns Cash Collateral Account Corporate Card               Restricted       1088                  78,750.00


   Western Alliance Bank                  SL Fannie CarveOut x3856⁽³⁾                                  Custodial        3856               1,000,876.95




                                                                              MOR-1b                                                                          6
    19-12226-scc                  Doc 441            Filed 10/30/19 Entered 10/30/19 22:06:09                                            Main Document
                                                                   Pg 7 of 15

                                                     UNITED STATES BANKRUPTCY COURT
                                                                 SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                                 Case No. 19-12226
Debtor                                                                                                      Reporting Period September 01, 2019 to September 30, 2019



                                                                     Bank Account Balances ($)⁽¹⁾


    Depository Institution                     Account Name                                                     Description         Last 4      Month End Balance

    Western Alliance Bank                      SL Utility Deposit x2535                                           Restricted        2535                  100,063.85


    Western Alliance Bank                      SL Bidder Deposit Account x1211⁽⁴⁾                                 Restricted        1211                 6,005,004.79


    Bank of America                            Protos Account                                                    For Protos         1677                           -




Notes:
(1) Due to volume, bank account reconciliations and related materials are available to the United States Trustee upon request.
(2) As of the date hereof, the Debtors maintained less than $250k in the Private Mortgage Advisors operating bank account (x6369) at Western Alliance Bank.
(3) This account is a custodial account and holds collateral of Fannie Mae. As of the date hereof, this money has been moved to the City National Bank custodial account
    ending in 6145.
(4) The money in the bidder deposit account is not the debtors’ funds. The money in the bidder deposit account is expected to leave the account on or before the effective
    date of the plan of reorganization.




                                                                                 MOR-1b                                                                                      7
    19-12226-scc               Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                    Main Document
                                                               Pg 8 of 15


                                             UNITED STATES BANKRUPTCY COURT
                                                          SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                   Case No. 19-12226
Debtor                                                                                        Reporting Period September 01, 2019 to September 30, 2019



                                                    Summary of Post-Petition Insider Payments ($)⁽¹⁾

    Name                                    Type of Payment                                          Amount Paid           Cumulative Amount Paid⁽²⁾
    Trimavin                                Affiliate Company                                                 97,845.00                       97,845.00
    Triverify                               Affiliate Company                                                 61,990.50                      106,829.00
    UHS AMERICA                             Affiliate Company                                                 88,813.29                       88,813.29
    Allyson Knudsen                         Compensation                                                      26,190.86                       52,381.72
    Chris Mitchell                          Board of Directors                                                12,500.00                       25,000.00
    David Schneider                         Compensation                                                      43,382.85                       86,765.69
    Equity Healthcare                       Blackstone Portfolio Company                                            -                          6,705.00
    Glenn Stearns                           Board of Directors                                                83,333.00                      166,666.00
    John Dutra                              Compensation                                                      15,969.90                       49,372.09
    Michael Iorio                           Compensation                                                            -                         13,847.93
    Mphasis                                 Blackstone Portfolio Company                                     405,042.11                      653,367.16
    Optiv Security                          Blackstone Portfolio Company                                     112,452.45                      241,765.84
    Radha Thompson                          Compensation                                                      25,374.73                       50,749.46
    Steve Smith                             Compensation                                                      37,033.76                       74,067.52
    Tamara Jetton                           Compensation                                                      17,334.91                       34,669.82
    Terry McCoy                             Compensation                                                      26,152.72                       52,305.44
    Todd Bergwall                           Compensation                                                      24,351.30                       48,702.60
    William H. Cary                         Board of Directors                                                20,833.00                       41,831.20
    Daniel Klein                            Compensation                                                       9,569.34                       18,454.18
    Thanh Yen Le                            Compensation                                                      24,517.98                       51,065.44
    Hunter Nelson                           Compensation                                                       5,254.58                       10,799.72
    Michael Nguyen                          Compensation                                                       7,144.90                       14,289.79

                                                                                        Total:             1,145,087.18                     1,986,293.89

Notes:
(1) Payments to Affiliate Companies and Blackstone Portfolio Companies are payments to Stearns' vendors. Blackstone Portfolio Companies are
    affiliates via common Blackstone ownership or control. Compensation is related to salary, benefits, and taxes paid to Officers and Directors, or on
    behalf of Officers and Directors, by Stearns, or paid to employees of Stearns who are also relatives of current or former Officers or Directors. Board of
    Directors relates to scheduled payments and expense reimbursements to Stearns' board members.
(2) Cumulative amount paid since August 1, 2019.




                                                                          MOR-1c                                                                                8
    19-12226-scc                Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                       Main Document
                                                                Pg 9 of 15


                                               UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                      Case No. 19-12226
Debtor                                                                                           Reporting Period September 01, 2019 to September 30, 2019




                                                        Consolidated Statement Of Operations (1), (2)

                                                                                                   Current Month               Cumulative Filing to Date
         Mortgage Origination and Gain (Loss on Sales)                                                    25,254,030.11                    93,889,682.50
         Loan Servicing Revenue, Net                                                                         (560,623.50)                  (2,690,565.01)
         Net Interest Income (Loss)                                                                          (639,317.34)                  (2,503,057.29)
         Income from Unconsolidated Joint Ventures                                                          2,084,762.61                    7,181,886.49
         Other Income                                                                                       1,060,202.22                    2,591,455.78
      Revenues                                                                                            27,199,054.10                    98,469,402.47
         Personnel Expense                                                                                15,009,163.51                    43,585,254.27
         Broker Compensation                                                                                9,264,547.33                   27,868,334.33
         Other Origination Costs                                                                            1,125,940.99                    2,928,570.58
         General & Administrative Expense                                                                   4,728,571.07                   13,001,756.09
      Expenses                                                                                            30,128,222.90                    87,383,915.27
    Income (Loss) Before Taxes                                                                             (2,929,168.80)                  11,085,487.20
         Minority Interest                                                                                           -                                -
         Income Tax Provision                                                                                        -                                -
         Reorganization items, net                                                                          6,423,808.66                   33,363,154.83
    Net Income (Loss)                                                                                      (9,352,977.46)                 (22,277,667.63)


Notes:
(1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period. Moreover, such
    information is preliminary, unaudited, and subject to change.
(2) The financial position and results of operations contained herein are not necessarily indicative of results which may be expected for any other
    period or for the full year and as a result, may not reflect the consolidated financial position and results of operations of the Debtors in the future.




                                                                             MOR-2                                                                             9
    19-12226-scc             Doc 441          Filed 10/30/19 Entered 10/30/19 22:06:09                                Main Document
                                                           Pg 10 of 15


                                          UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                            Case No. 19-12226
Debtor                                                                                 Reporting Period September 01, 2019 to September 30, 2019



                                                         Consolidated Balance Sheet (1)

                                                                                                   Book Value as of Month End
    ASSETS
      Cash and Cash Equivalents                                                                                                  36,863,411.31
      Restricted Cash Assets                                                                                                      2,802,528.19
      Loans Held for Sale                                                                                                     1,385,154,873.86
      Mortgage Servicing Rights                                                                                                  12,605,337.52
      Interest Rate Lock Commitments - Assets                                                                                    15,148,635.96
      Investment in Joint Ventures                                                                                               47,316,695.34
      Other Assets                                                                                                              136,307,184.60
    Total Assets                                                                                                              1,636,198,666.78

    LIABILITIES
      Repurchase Agreement Facilities                                                                                         1,281,297,497.65
      Accounts Payable and Accrued Liabilities                                                                                   65,839,676.98
      Interest Rate Lock Commitments - Liabilities                                                                                2,021,745.20
      Cash Flow DIP Facility                                                                                                     15,000,000.00
      Other Liabilities                                                                                                          26,712,306.05
      Liabilities Subject to Compromise                                                                                         208,972,753.70
    Total Liabilities                                                                                                         1,599,843,979.58

    MEMBERS' EQUITY
      Members' Equity                                                                                                            20,673,650.92
      Retained Earnings                                                                                                          15,681,036.28
    Total Members' Equity                                                                                                        36,354,687.20

    Total Liabilities and Members' Equity                                                                                     1,636,198,666.78


Notes:
(1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period. Moreover, such
    information is preliminary, unaudited, and subject to change.




                                                                      MOR-3                                                                       10
    19-12226-scc                  Doc 441              Filed 10/30/19 Entered 10/30/19 22:06:09                                             Main Document
                                                                    Pg 11 of 15

                                                      UNITED STATES BANKRUPTCY COURT
                                                                  SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                                    Case No. 19-12226
Debtor                                                                                                         Reporting Period September 01, 2019 to September 30, 2019



                                                                       Status of Post-Petition Taxes
                                                                                                                         Amount
    Federal                                                                                          Beginning Tax       Withheld         Amount Paid        Ending Tax
                                                                                                                      and/or Accrued
    Withholding                                                                                                   -      1,646,965.95      1,646,965.95                 -
    FICA-Employee                                                                                                 -        656,507.21        656,507.21                 -
    FICA-Employer                                                                                                 -        639,882.40        639,882.40                 -
    Unemployment                                                                                                  -          1,181.28          1,181.28                 -
    Income                                                                                                        -               -                 -                   -
    Other:                                                                                                        -               -                 -                   -
      Total Federal Taxes                                                                                         -      2,944,536.84      2,944,536.84                 -
    State and Local
    Withholding                                                                                                   -        401,112.57        401,112.57                 -
    Sales & Use                                                                                                   -               -                 -                   -
    Excise                                                                                                        -               -                 -                   -
    Unemployment                                                                                                  -         19,324.25         19,324.25                 -
    Real Property                                                                                                 -               -                 -                   -
    Personal Property                                                                                             -               -                 -                   -
    Other: State Medical Leave Insurance                                                                          -            398.14            398.14                 -
    Other: State Disability/Medical & Family Leave/Unemployment Insurance                                         -         22,611.20         22,611.20                 -
    Other: Workers' Benefit Fund Assessment                                                                       -             89.50             89.50                 -
    Other: Transit Tax                                                                                            -            232.42            232.42                 -
    Local Income Tax Withholding                                                                                  -          7,060.88          7,060.88                 -
     Total State and Local                                                                                        -        450,828.96        450,828.96                 -
    Total Taxes                                                                                                   -      2,951,597.72      2,951,597.72                 -

                                                                 Summary of Unpaid Post-Petition Debts
                                                                          Number of Days Past Due
                                                           Current                  0-30                  31-60             61-90            Over 91            Total
    Accounts Payable                                       1,055,543.23                 29,560.52            401.13            206.22                  -     1,085,711.10
    Wages Payable                                                   -                         -           22,223.70               -                    -        22,223.70
    Taxes Payable                                                   -                         -                 -                 -                    -              -
    Rent/Leases-Building                                            -                         -                 -                 -                    -              -
    Rent/Leases-Equipment                                           -                         -                 -                 -                    -              -
    Secured Debt/Adequate Protection Payments                       -                         -                 -                 -                    -              -
    Professional Fees                                               -                         -                 -                 -                    -              -
    Other:                                                          -                         -                 -                 -                    -              -
    Other:                                                          -                         -                 -                 -                    -              -
    Total Post-petition Debts                              1,055,543.23                 29,560.52         22,624.83            206.22                  -     1,107,934.80


Notes:
Payroll and the associated taxes are transferred into the Stearns' payroll account which is subsequently debited by ADP. Considering payroll taxes left the debtors' control
they are considered paid as incurred. Quarterly deposit reports are provided by ADP to confirm the proper transference of the monies from Stearns to the proper taxing
authorities, both State and Federal. The third quarter deposit report reflected full and complete payment of all taxes for the third quarter.

The Debtors maintain that all taxes are paid as incurred. To the extent that an accrual would happen, the tax receivable (asset) or payable (liability) would be captured
within the "Other" category in the appropriate asset or liability section on the balance sheet.

Unpaid post-petition debts due to insiders are classified as "current" in the aggregate amount of $220,803.07 for the period of this MOR. These unpaid post-petition debts
are captured in accounts payable as they are associated with payments to vendors. Additionally, due to the lack of payment terms for every vendor a 30 day assumption
was applied to each invoice in an effort to separate into the respective buckets.




                                                                                    MOR-4                                                                                      11
    19-12226-scc              Doc 441           Filed 10/30/19 Entered 10/30/19 22:06:09                                   Main Document
                                                             Pg 12 of 15


                                            UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                 Case No. 19-12226
Debtor                                                                                      Reporting Period September 01, 2019 to September 30, 2019



                                              Schedule Of Retained Restructuring Professional Fees ($)

                                                                                         Amount Paid During the
    Name                                                                                                                       Cumulative⁽¹⁾
                                                                                           Reporting Period
    Estate Professionals
      Alvarez & Marsal                                                                                      572,410                         572,410
      PJT Partners LP⁽²⁾                                                                                          -                               -
      Prime Clerk LLC                                                                                         1,529                           1,529
      Skadden, Arps, Slate, Meagher & Flom LLP⁽³⁾                                                         1,463,483                       1,463,483
      PricewaterhouseCoopers                                                                                      -                               -
      Ernst & Young                                                                                               -                               -
    Total Estate Professionals                                                                            2,037,422                       2,037,422


Notes:
(1) No payments to retained professionals were made from July 09, 2019 to August 31, 2019.
(2) PJT Partners LP applied their Pre-Petition Fee Credit to their July Invoice. Refer to DOC 276 for details.
(3) Skadden's amount payable for the period was $1,795,689.68, less the applied retainer balance of $332,207.00, related to their July invoice.




                                                                         MOR-5                                                                        12
   19-12226-scc                   Doc 441              Filed 10/30/19 Entered 10/30/19 22:06:09                                    Main Document
                                                                    Pg 13 of 15


                                                       UNITED STATES BANKRUPTCY COURT
                                                                SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                        Case No. 19-12226
Debtor                                                                                             Reporting Period September 01, 2019 to September 30, 2019



                                                                       Debtor Questionnaire

   Must be completed each month. If the answer to
   any of the questions is “Yes”, provide a detailed             Yes              No                                       Comments
   explanation of each item. Attach additional sheets
   if necessary.
   Have  any assets been sold or transferred outside the
   normal course of business this reporting period?
                                                                                   X


   Have any funds been disbursed from any account other
   than a debtor in possession account this reporting
   period?                                                                         X


   Is the Debtor delinquent in the timely filing of any post-
   petition tax returns?
                                                                                   X


   Are workers compensation, general liability or other
   necessary insurance coverages expired or cancelled, or
   has the debtor received notice of expiration or                                 X
   cancellation of such policies?
   Is the Debtor delinquent in paying any insurance
   premium payment?
                                                                                   X


   Have any payments been made on pre-petition
   liabilities this reporting period?
                                                                  X                           Payments have been made on items covered by the First-Day Orders.


   Are any post petition receivables (accounts, notes or                                      Receivables are associated with intercompany balances related to
   loans) due from related parties?                                                           shared service contracts that have not been settled as of the date of
                                                                  X
                                                                                              this MOR. Additionally, lines of credit extended to BKCO, Certainty
                                                                                              and Citywide are notes from related parties.
   Are any post petition payroll taxes past due?

                                                                                   X


   Are any post petition State or Federal income taxes
   past due?
                                                                                   X


   Are any post petition real estate taxes past due?

                                                                                   X


   Are any other post petition taxes past due?

                                                                                   X


   Have any pre-petition taxes been paid during this
   reporting period?                                                                          Tax payments that have been made relate to personal property taxes.
                                                                  X                           Authority for these payments is pursuant to the first day tax order
                                                                                              and discussed in the corresponding motion.

   Are any amounts owed to post petition creditors
   delinquent?
                                                                                   X


   Are any wage payments past due?
                                                                                              Past due wage payments are associated with employee volume
                                                                  X
                                                                                              incentives that are in excess of the $13,650 cap.




                                                                             MOR-6                                                                                    13
   19-12226-scc                 Doc 441              Filed 10/30/19 Entered 10/30/19 22:06:09                              Main Document
                                                                  Pg 14 of 15


                                                     UNITED STATES BANKRUPTCY COURT
                                                          SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                  Case No. 19-12226
Debtor                                                                                       Reporting Period September 01, 2019 to September 30, 2019



                                                                 Debtor Questionnaire

   Must be completed each month. If the answer to
   any of the questions is “Yes”, provide a detailed       Yes              No                                     Comments
   explanation of each item. Attach additional sheets
   if necessary.
   Have  any post petition loans been received by the
   Debtor from any party?
                                                            X                           DIP financing from Barclays, Nomura, and Blackstone.


   Is the Debtor delinquent in paying any U.S. Trustee
   fees?
                                                                             X


   Is the Debtor delinquent with any court ordered
   payments to attorneys or other professionals?
                                                                             X


   Have the owners or shareholders received any
   compensation outside of the normal course of
   business?                                                                 X




                                                                       MOR-6                                                                        14
     19-12226-scc                     Doc 441                Filed 10/30/19 Entered 10/30/19 22:06:09                                                       Main Document
                                                                          Pg 15 of 15

                                                UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF NEW YORK

In re: STEARNS HOLDINGS, LLC et al.                                                                                                        Case No. 19-12226




                                                               QUARTERLY FEE SUMMARY

    Case No.           Debtor Entity Name:                                                 Cumulative Net Disbursements⁽¹⁾ Q3 Debtor Fee Calculation
    19-12225           PROTOS ACQUISITION LLC                                                                            -                         325.00
    19-12226           STEARNS HOLDINGS, LLC                                                                    3,617,930.25                    36,179.30
    19-12227           BSNAP, LLC                                                                                        -                         325.00
    19-12228           PRIVATE MORTGAGE ADVISORS, LLC                                                             861,166.47                     4,875.00
    19-12229           STEARNS LENDING, LLC                                                                   439,323,451.79                   250,000.00
    19-12230           STEARNS CO-ISSUER INC.                                                                            -                         325.00
    19-12231           STEARNS VENTURES, LLC                                                                       20,040.00                       650.00

                                                                                   Total: $                   443,822,588.51    $              292,679.30

Notes:
(1) Cumulative for calendar quarter three - July (starting July 09, 2019), August, and September. Fee estimate accurate for disbursements through
    September 30, 2019.




                                                                                           Fee Summary                                                                      15
